Lacey, J. We have carefully examined the evidence in the case, and think that the allegations in the bill are substantially proved. The evidence shows that there had been a traveled track across the land as far back as 1840, and in 1866 the commissioners had the road surveyed, and located the same from ten to forty rods further west, up near the foot of the bluff. In 1870 or 1871 appellee, William Horrocks, lived on the land, and built his fence very near the east line of the surveyed road, and also built a house west of it and also lots, leaving a lane for the road, and the public used the road from that time to the time it was obstructed in 1880, and worked it and expended money on it. Wm. Horrocks, prior to the conveyance to his son, worked the road at public expense, and even told the commissioners of highways that they could have the road on the line where it then was or on the surveyed line. In 1879 Wm, Horrocks and wife, Frances, conveyed the land to their son George, and in January, 1881, George conveyed the land back to his mother. In 1880 the road Was fenced up, and in Rovember, 1880, William was fined for obstructing it, We think the evidence clearly establishes a dedication of the road by Win. Horrocks to the public, and an acceptance of it by it, prior to the conveyance to-his son George by Wm.. Horrocks, and that there ivas at the time of trial a legally established highway, and that the court below erred in not making the injunction perpetual as to Frances, as well as William Horrocks. The decree of the circuit court is therefore reversed and the cause remanded. Reversed and remanded.